FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D17-4794
                  _____________________________

ST. LUCIE FCRD and PGCS,

    Appellants,

    v.

FMIT, FLORIDA MUNICIPAL
INSURANCE TRUST,

    Appellees.
                  _____________________________


On appeal from an order of the Judge of Compensation Claims.
Keef F. Owens, Judge.

Date of Accident: March 5, 2016.

                       December 10, 2018


PER CURIAM.

     In this workers’ compensation case, St. Lucie Florida Council
for Resource Development and their current workers’
compensation insurance carrier, PGCS Claim Services, together
appeal an order of the Judge of Compensation Claims (JCC)
denying their motion for indemnification/contribution from St.
Lucie’s prior workers’ compensation insurance carrier, Florida
Municipal Insurance Trust (FMIT). We affirm because this case is
clearly controlled by City of Clearwater v. Carpentieri, 659 So. 2d
357 (Fla. 1st DCA 1995).
     This case was prompted by an injured worker’s second heart
attack. At the time of his first heart attack (in 2015), Gerald
Williams was a firefighter for St. Lucie County. FMIT provided
workers’ compensation coverage, and Williams went on workers’
compensation leave, still employed and receiving full pay while he
waited for approval of his disability pension.

      By the time of Williams’s second heart attack (in 2016), St.
Lucie had changed carriers from FMIT to PGCS. When medical
bills from the second heart attack were submitted to FMIT, FMIT
declined to pay; when they were submitted to PGCS, PGCS began
paying benefits under the pay-and-investigate provision of the
Florida Workers’ Compensation Law, section 440.20(4), Florida
Statutes. PGCS later (within 120 days) denied compensability,
arguing that the 2016 injury was not compensable because its
compensability hinges on application of the presumption of
occupational causation set forth in section 112.18, Florida
Statutes, which does not apply if the employee was not a firefighter
on the date of accident.

      Appellants filed a motion for indemnification, seeking
reimbursement from FMIT on the theory that Williams did not
qualify as a firefighter for purposes of section 112.18 because he
was not on “active duty status” on the 2016 date of accident. The
JCC denied the motion, finding that Williams was indeed a
firefighter on the 2016 date of accident, under Carpentieri.

     Appellants now argue that they should not be on the risk for
the 2016 injury because Carpentieri demands a consideration of
“active duty status.” We disagree. Simply put, Carpentieri refused
to muddy the bright line drawn in Smith v. City of Miami, 552 So.
2d 245 (Fla. 1st DCA 1989), wherein we held that the presumption
does not apply to people who retired from firefighting before their
date of accident. Relying on Smith, Carpentieri held that an
injured worker was still a firefighter even though on the date of
his heart attack he was already using his accumulated leave in
anticipation of retirement and had already applied for retirement
and pension. Carpentieri is indistinguishable from the case at bar.

    AFFIRMED.

ROBERTS, WETHERELL, and OSTERHAUS, JJ., concur.
                                 2
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


George A. Helm, III, Lake Mary, for Appellants.

Alan D. Kalinoski, Lamar D. Oxford, and Eric J. Netcher of Dean,
Ringers, Morgan & Lawton, P.A., Orlando, for Appellees.




                               3